Broyles, C. J.
The ease, by consent of both parties, was submitted to the court, without the intervention of a jury, upon an agreed statement of facts, and the court did not err in rendering a judgment in favor of the defendant, or thereafter in refusing to grant a new trial.

Judgment affirmed.


Luhe <md Bloodworth, JJ., concur.

H. Mercer Jordan, Robert L. Golding, for plaintiff, cited: 128 Ga. 628 (4); Id. 695; 15 Ga. App. 678 (2); 141 Ga. 565 (2).
Stephens & Stephens, for defendant, cited: Civil Code (1910), §§ 4266, 4227; 16 Ga. App. 636.